                                          Case 4:15-cv-01247-HSG Document 76 Filed 02/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHTON WOODS HOLDINGS L.L.C., et                   Case No. 15-cv-01247-HSG
                                         al.,
                                   8                                                        ORDER GRANTING RENEWED
                                                        Plaintiffs,                         MOTION TO SEAL
                                   9
                                                   v.                                       Re: Dkt. No. 72
                                  10
                                         USG CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed a renewed motion to file under seal portions of two of the three exhibits that

                                  14   were the subject of Plaintiffs’ previous motion to seal. Dkt. No. 72. For the reasons articulated

                                  15   below, the Court GRANTS the motion.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted).

                                  28          Records attached to nondispositive motions must meet the lower “good cause” standard of
                                          Case 4:15-cv-01247-HSG Document 76 Filed 02/08/21 Page 2 of 3




                                   1   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   2   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   3   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   4   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   5   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   6   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   7   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   8    II.   DISCUSSION
                                   9          On October 13, 2020, Defendants requested leave to file a motion for reconsideration of

                                  10   the MDL Court’s summary judgment ruling on choice of law. Dkt. No. 59. Plaintiffs previously

                                  11   filed an administrative motion to file documents under seal in connection with Defendants’ motion

                                  12   for leave to move for reconsideration. Dkt. No. 61. Specifically, Plaintiffs sought to file under
Northern District of California
 United States District Court




                                  13   seal the entirety of the summary judgment briefs, Exhibits 1-3 to the Declaration of Diane

                                  14   Doolittle. See Dkt. No. 61-4 (Ex. 1); Dkt. No. 61-5 (Ex. 2); Dkt. No. 61-6 (Ex. 3). The Court

                                  15   denied Plaintiffs’ motion because Plaintiffs failed to narrowly tailor their requests to only cover

                                  16   the portions of the exhibits that refer directly to confidential and proprietary business information.

                                  17   Dkt. No. 71. Plaintiffs now file a renewed motion seeking to seal select portions of Defendant’s

                                  18   Opening Summary Judgment Brief and Plaintiff’s Opposition Brief. Dkt. No. 72. Because

                                  19   Plaintiffs move to file documents related to Defendants’ motion to reconsider the MDL court’s

                                  20   summary judgment ruling, the Court will apply the “compelling reasons” standard.

                                  21          The Court finds that Plaintiffs have narrowly tailored their requests to only cover the

                                  22   portions of the exhibits that refer directly to confidential and proprietary business information, or

                                  23   sensitive personally identifiable information. As to Defendant’s Opening Summary Judgment

                                  24   Brief, Plaintiffs move to seal a single image that “details the ways in which Plaintiffs . . .

                                  25   purchased wallboard, through what entities, and where.” Id. at 4. The public release of this

                                  26   information could give non-party competitors an unfair advantage. See In re Elec. Arts, Inc., 298

                                  27   F. App’x 568, 569 (9th Cir. 2008) (ordering sealing where documents could be used “‘as sources

                                  28   of business information that might harm a litigant’s competitive standing’”) (quoting Nixon v.
                                                                                          2
                                          Case 4:15-cv-01247-HSG Document 76 Filed 02/08/21 Page 3 of 3




                                   1   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). As to Plaintiffs’ Opposition Brief, Plaintiffs

                                   2   move to seal two phone numbers associated with Defendants’ employees. Id. The Court also

                                   3   finds that compelling reasons exist to seal this potentially sensitive identifying information. See

                                   4   Am. Auto. Ass’n of N. California, Nevada & Utah v. Gen. Motors LLC, No. 17-CV-03874-LHK,

                                   5   2019 WL 1206748, at *2 (N.D. Cal. Mar. 14, 2019) (ordering sealing where documents contained

                                   6   “personally identifiable information of third-party individuals, including” phone numbers).

                                   7   III.   CONCLUSION
                                   8          Because the Court finds that Plaintiffs have established compelling reasons to seal the

                                   9   limited portions of the exhibits, Plaintiffs’ renewed motion to file under seal is GRANTED. The

                                  10   Court DIRECTS Plaintiffs to file redacted versions of these documents on the public docket

                                  11   within seven days of this order.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 2/8/2021

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
